                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

US FOODS, INC.,

             Plaintiff,                       Case No. 2:19-cv-946-JFC
    v.

WILLIAM T. KANE aka BILL T. KANE,
an individual; and RONALD G.
LINABURG, D.D.S., an individual,

             Defendants.

JURY TRIAL DEMANDED.


   MOTION TO STRIKE DEFENDANT LINABURG’S AFFIRMATIVE DEFENSES

         Pursuant to Federal Rule of Civil Procedure 12(f), Defendant William T. Kane aka Bill T.

Kane (hereinafter “Kane”), by and through his undersigned counsel, moves to strike Paragraphs

49 through 84 of the Affirmative Defenses filed by Ronald G. Linaburg, D.M.D (hereinafter

“Linaburg”). These Paragraphs should be stricken as they are immaterial, impertinent, and

scandalous. Additionally, Linaburg’s allegations against Kane in said paragraphs are factually

and legally insufficient. The bases for this motion are more fully set forth in the accompanying

memorandum of law.

         WHEREFORE, Defendant William T. Kane aka Bill T. Kane respectfully requests that

this Honorable Court strike Paragraphs 49 through 84 of Defendant Ronald G. Linaburg,

D.M.D.’s Affirmative Defenses.

                                                     Respectfully submitted,

                                                     __/s/ Dennis M. Blackwell___
                                                     Dennis M. Blackwell
                                                     PA I.D. #61040
                                                     The Blackwell Law Firm
                                                     Benedum Trees Building, Floor 9
                                                     223 Fourth Avenue
                                                     Pittsburgh, PA 15222
(412) 391-5299

and

Robert O Lampl
PA I.D. #19809
James R. Cooney
PA I.D. #32706
David L. Fuchs
PA I.D. # 205694
Ryan J. Cooney
PA I.D. #319213
Sy O. Lampl
PA I.D. #324741
Benedum Trees Building, Floor 4
223 Fourth Avenue
Fourth Floor
Pittsburgh, PA 15222
(412) 392-0330 (phone)
(412) 392-0335 (facsimile)

Counsel for Defendant, William T. Kane
a/k/a Bill. T. Kane
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

US FOODS, INC.,

             Plaintiff,                        Case No. 2:19-cv-946-JFC
    v.

WILLIAM T. KANE aka BILL T. KANE,
an individual; and RONALD G.
LINABURG, D.D.S., an individual,

             Defendants.

JURY TRIAL DEMANDED.


  MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT KANE’S MOTION TO
      STRIKE DEFENDANT LINABURG’S AFFIRMATIVE DEFENSES

         Defendant William T. Kane aka Bill T. Kane (hereinafter “Kane”), by and through his

undersigned counsel, moves to strike Paragraphs 49 through 84 of the Affirmative Defenses filed

by Ronald G. Linaburg, D.M.D. (hereinafter “Linaburg”). Linaburg’s Affirmative Defenses

make broad allegations against Kane, which are not supported by fact and are libelous. Said

allegations have no bearing on Defendants’ liability for the alleged damages, and their inclusion

overly prejudices Kane. Accordingly, Paragraphs 49 through 84 of Linaburg’s Affirmative

Defenses should be stricken. In the alternative, if the Affirmative Defenses are not stricken as a

whole, any mention of Kane or allegations regarding Kane’s acts or omissions should be

stricken. Additionally, and due to the seriousness of the allegation, Linaburg should be required

to provide all parties and the Court with evidence supporting his allegations that Kane and

Plaintiff US Foods, Inc. (hereinafter “US Foods”) engaged in a “conspiracy.”

                                STATEMENT OF THE FACTS

         Defendants Kane and Linaburg were both members of 5171 Campbells Land Co., Inc.

(hereinafter “Campbells”), a company which is currently in bankruptcy. Linaburg referred to
himself as Vice President of Campbells and held himself out as having a sixty percent (60%)

ownership interest in Campbells. Linaburg was responsible for the management of Campbells.

Moreover, Linaburg and his employee John Hischar were solely responsible for the day-to-day

accounting functions of Campbells.

       Campbells entered into an Agreement with US Foods in January of 2018. Kane and

Linaburg both executed a Guaranty in accordance with said Agreement, agreeing to be personal

guarantors for any amount that may be owed to US Foods. At the time of the execution of the

Agreement and the Guaranty, and through December of 2018, Linaburg continued to be solely

responsible for the accounting and management of Campbells. Linaburg and his employee John

Hischar were the primary representatives of Campbells that ordered from US Foods and paid the

resulting invoices.

       On December 13, 2018, Linaburg resigned from Campbells, and Kane took over the

accounting and management of Campbells. At that time, Kane learned that Linaburg had allowed

Campbells to incur over $600,000 owed to US Foods and that Linaburg had overdrawn

Campbells’ accounts by over $500,000.

       US Foods filed suit against Kane and Linaburg, seeking $600,512.14 in damages for

alleged unpaid invoices. Kane disputes the amount alleged to be owed, and seeks an accounting.

Linaburg subsequently filed an Answer with Affirmative Defenses to US Foods’ Complaint and

a Crossclaim against Kane. Kane now files this Motion to Strike to respectfully request that this

Honorable Court strike certain Affirmative Defenses alleged by Linaburg.

                                     LEGAL STANDARD

       Pursuant to Federal Rule of Civil Procedure 12(f), “the court may strike from a pleading

an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” To

prevail on a motion to strike, the movant must clearly show that the challenged matter “has no
bearing on the subject matter of the litigation and that its inclusion will prejudice the

defendants.” Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010).

       Even though motions to strike are generally disfavored, they serve a useful purpose of

eliminating insufficient defenses and saving the time and expenses which would otherwise be

spent in litigating issues that would not affect the outcome of the case. See, U.S. v. Marisol, 725

F. Supp. 833, 836 (M.D. Pa. 1989). In a motion to dismiss context, the Court may take into

consideration exhibits attached to a complaint, matters of public record, items subject to judicial

notice, documents relied upon by a plaintiff in the complaint, and undisputed authentic records;

however, it must not consider other records that are outside of the pleadings without converting

the motion to one for summary judgment. See, Pension Benefit Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).

                                           ARGUMENT

       A motion to strike will be granted if the averments contain “an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” F.R.C.P. 12(f). An allegation is

“impertinent” or “immaterial” when it is neither responsive, relevant, or necessary to the issues

in question. See, Zaloga v.Provident Life and Accident Ins. Co. of Am., 671 F. Supp. 2d 623, 633

(M.D. Pa. 2009); Morse v. Weingarten, 777 F. Supp. 312, 319 (S.D.N.Y. 1991); Williams v.

Jader Fuel Co., 944 F.2d 1388, 1399 (7th Cir. 1991). An allegation is “scandalous” when it

unnecessarily reflects on the moral character of an individual or states anything in repulsive

language that detracts from the dignity of the court. See e.g., Khalid Bin Talal v. E.F. Hutton &

Co., 720 F. Supp. 671, 686 (N.D. Ill. 1989); Cobell v. Norton, 224 F.R.D. 1, 5 (D.D.C. 2004).

       Pleadings containing unnecessary allegations, conclusions, or evidence beyond a “short

and plain statement” of the grounds for relief may be challenged by a motion to strike as

impertinent. See e.g., Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988); Giuliana v.
Everything Yogurt, Inc., 819 F. Supp. 240 246 (E.D.N.Y. 1993). Additionally, the legal

insufficiency of a defense is properly challenged by a motion to strike. See e.g., EEOC v. First

Nat’l Bank, 614 F.2d 1004, 1008 (5th Cir. 1980); F.R.C.P. 12(f). “An affirmative defense is

improper and should be stricken if it is a legally insufficient basis for precluding a plaintiff from

prevailing on its claims.” GEOMC Co. v. Calmare Therepeutics Inc., 918 F.3d 92, 98 (2d Cir.

2019). Allegations will also be stricken when they are “so unrelated to plaintiff’s claims as to be

void of merit and unworthy of any consideration” and “prejudicial to the movant.” NOW, Inc. v.

Scheidler, 897 F. Supp. 1047, 1087 n.28 (N.D. Ill. 1995). See also, Talbot v. Robert Matthews

Distrib. Co., 961 F.2d 654, 664 (7th Cir. 1992)(finding that allegations may be stricken if they

bear no relation to the controversy or may cause the objecting party prejudice).

       Numerous paragraphs of Linaburg’s Affirmative Defenses solely make allegations

against Kane, while others allege that Kane and US Foods were involved in a “conspiracy” and a

“scheme.” These allegations provide nothing regarding Linaburg’s relationship with US Foods or

his liability on the Guaranty. Said allegations are not only unrelated to Plaintiff’s claims and an

insufficient defense of Linaburg’s liability, but they are also impertinent, immaterial, scandalous,

and extremely prejudicial to Kane. Accordingly, these allegations must be stricken from

Linaburg’s Affirmative Defenses.

I. Allegations of company ownership must be stricken.

       Linaburg’s Affirmative Defenses contain several paragraphs related to his investments

and ownership interest in Campbells, all of which are entirely unrelated and immaterial to the

claim made against Linaburg by US Foods and his defense thereto.

       “Dr. Linaburg, as the sole investor and source of capital contributions to
       Campbells, has lost several million dollars as the result of the bankruptcy of
       Campells.” See, Affirmative Defenses Paragraph 49.
       “In additional, Dr. Linaburg served as the principal guarantor for most of the debt
       accumulated by Campbells, exposing him to over ten million dollars in potential
       liability.” See, Affirmative Defenses Paragraph 50.

       “While Dr. Linaburg served as the sole investor and source of capital for
       Cambells and was represented to vendors (including Plaintiff) as a “Principal,”
       officer, partner, or controlling owner of Campbells, Dr. Linaburg did not in fact
       possess any ownership stake in the company.” See, Affirmative Defenses
       Paragraph 51.

       “Instead, a limited partnership controlled by Dr. Linaburg was given a 6%
       ownership interest in Campbells, with William Kane exercising effective
       ownership and control of 94% of the company’s stock.” See, Affirmative
       Defenses Paragraph 52.


Ownership and control of Campbells’ stock is entirely irrelevant and immaterial to Linaburg’s

liability on the Guaranty. US Foods’ Complaint alleges that Defendants are liable for the alleged

damages due to the fact that they signed the Guaranty. The Guaranty is the basis for Linaburg’s

liability, which he is now defending against, and the ownership interest of each party is

immaterial. Issues of investment and ownership is in no way responsive or necessary to the issue

in question. Additionally, litigating ownership interest of Campbells will not affect the outcome

of Defendants’ liability to US Foods as personal guarantors.

II. Allegations of Kane’s actions must be stricken.

       The allegations in many of Linaburg’s Affirmative Defenses are phrased as Kane’s

actions, rather than as Plaintiff’s actions. For example:

       “Through systemic and repeated fraud, misrepresentation, obfuscation, and
       oppression, William Kane was able to deprive Dr. Linaburg of any meaningful
       ownership or control over Campells.” See, Affirmative Defenses Paragraph 53.

       “Instead, Kane ran Campbells as his personal piggy bank and fiefdom, giving
       lucrative salaries to his family and friends despite them performing little or no
       work for the company.” See, Affirmative Defenses Paragraph 54.

       “Kane also sucked cash out of Campbells through a number of schemes intended
       to defraud creditors, the United States government, and Dr. Linaburg.” See,
       Affirmative Defenses Paragraph 55.
       “From the time Campbells submitted the Agreement to present, Kane routinely
       ordered food items and services from Plaintiff which were not approved by
       PMC.” See, Affirmative Defenses Paragraph 63.

       “Upon information and belief, Kane made payments to employees of Plaintiff in
       cash with the understanding and intention that these payments would be retained,
       in whole or part, by those employees as a bribe or kickback.” See, Affirmative
       Defenses Paragraph 69.

Kane’s alleged actions are also unrelated to Plaintiff’s claims that Linaburg is liable for the

alleged damages due to the Guaranty. If Linaburg had issues with Kane’s actions, not only could

he have brought suit against Kane, but he had a fiduciary duty to do so. Linaburg’s failure to do

so does not now mean that his allegations against Kane have any merit or relation to his liability

to US Foods. Further, allegations of Kane’s wrongdoings are scandalous and impertinent

material as a defense to Linaburg’s liability to US Foods. The statements and implications made

in relation to Kane cast Kane in a poor light, are prejudicial toward him, and do not defend

against Linaburg’s liability to US Foods. Accordingly, they should be stricken from Linaburg’s

Affirmative Defenses. US Foods’ Complaint alleges that Linaburg is liable for the alleged

damages due to the fact that he signed the Guaranty. The Guaranty is the basis for Linaburg’s

liability, and the actions of Kane are immaterial. While these allegations may be the basis for

claims against Kane, although Kane contends that no such claim may be made because the

allegations are untrue and unfounded, they certainly have no place as an affirmative defense

against Linaburg’s liability to US Foods on the Guaranty.

III. Allegations of fraud must be stricken.

       Moreover, several paragraphs of Linaburg’s Affirmative Defenses make conclusory

statements of “Kane’s fraud”:

       “Through systemic and repeated fraud, misrepresentation, obfuscation, and
       oppression, William Kane was able to deprive Dr. Linaburg of any meaningful
       ownership or control over Campells.” See, Affirmative Defenses Paragraph 53.
        “…[T]he guaranty relied upon by Plaintiffs to assert personal liability against Dr.
        Linaburg was procured from Dr. Linaburg through fraud on the part of William
        Kane, and such fraud was known or should have been known to Plaintiff at the
        time of the delivery of the guaranty.” See, Affirmative Defenses Paragraph 82.

        “…Plaintiff became aware of William Kane’s fraud against Dr. Linaburg during
        the performance of the Agreement, and failed to take appropriate action to alert
        Dr. Linaburg to the fraud or otherwise provide Dr. Linaburg the opportunity to
        mitigate his damages.” See, Affirmative Defenses Paragraph 83.

Notwithstanding the fact that Kane denies any and all allegations of fraud on his part, the

mention of “Kane’s fraud” should be stricken from Linaburg’s Affirmative Defenses. Said

mentions are immaterial and scandalous. Linaburg could have claimed that the guaranty was

procured by fraud of a third party.1 While a party responding to a pleading must affirmatively

state a fraud affirmative defense pursuant to Federal Rule of Civil Procedure 8(c), Linaburg’s

mention of Kane is impertinent to any fraud defense it may have against US Foods. The mention

of Kane, and conclusory allegations that are entirely unsupported by fact, do nothing but

prejudice Kane and unnecessarily reflect on his moral character.

        Further, the conclusion of fraud is made without setting out any factual basis. Alleging

fraud without specificity of facts to support such a claim fails to conform to the pleading

requirements. Federal Rule of Civil Procedure 9(b) specifically states, “In alleging fraud or

mistake, a party must state with particularity the circumstances constituting fraud or mistake.”

Additionally, Federal Rule of Civil Procedure 8 requires “a short and plain statement of the claim

showing that the pleader is entitled to relief.” F.R.C.P. 8(a). In responding to a pleading, a party

must “state in short and plain terms its defenses to each claim asserted against it.” F.R.C.P. 8(b).

Accordingly, the pleading requirement of including some factual basis apply equally to

affirmative defenses. See, HCRI TRS Acquirer, LLC v. Iwer, 708 F. Supp. 2d 687, 691 (N.D.

Ohio 2010)(“Short and plain” statement requirement is essence of pleading standard, and applies

1
  Kane denies that the Guaranty was procured from Dr. Linaburg through fraud on the part of himself or any other
third party, and nothing in this argument should be construed as a waiver of that denial.
to both claims and defenses, so “pleading requirements for affirmative defenses are the same as

for claims of relief”); Hayne v. Green Ford Sales, Inc., 263 F.R.D. 647, 650 (D. Kan.

2009)(Pleading requirements for affirmative defenses are the same as for claims for relief, so

some valid factual basis for its assertion must be included). The lack of factual basis allows for

the defenses to be stricken. See e.g., Oarbon.com, Inc. v. eHelp Corp., 315 F. Supp. 2d 1046,

1049-1050 (N.D. Cal. 2004) (striking affirmative defenses of waiver, estoppel, and unclean

hands as insufficient when defendant’s pleadings merely referred to those doctrines without

setting out factual basis for defenses). See also, Salahuddin v. Cuomo, 861 F. 2d 40, 42 (2d Cir.

1988) (holding that the lower court was within bounds of discretion to strike or dismiss a

complaint for noncompliance with F.R.C.P. 8). Linaburg does not offer facts of how or when the

guaranty was allegedly procured from Linaburg through fraud on the part of William Kane, or

what that fraud entailed. In fact, Linaburg offers little facts at all relating to the alleged fraud, and

merely makes overly broad and conclusive allegations. By not pleading the allegations or fraud

with particularity or including any factual basis for such allegations, Linaburg’s Affirmative

Defenses are improperly pled.

IV. Allegations of a “conspiracy” or “scheme” must be stricken.

        Finally, Linaburg’s Affirmative Defenses include scandalous and libelous allegations that

Kane and US Foods engaged in a “conspiracy” or “scheme”. As an example of some of these

allegations:

        “Kane also sucked cash out of Campbells through a number of schemes intended
        to defraud creditors, the United States government, and Dr. Linaburg.” See,
        Affirmative Defenses Paragraph 55.

        “Plaintiff was a participant in certain of those schemes, whether in a knowing or
        innocent capacity.” See, Affirmative Defenses Paragraph 56.

        “Upon information and belief and at all material times, Plaintiff knew that certain
        food items and services ordered by Kane had not been, and would not be,
        approved by PMC.” See, Affirmative Defenses Paragraph 64.
       “Each time Kane would order food items and services that were not approved by
       PMC, Plaintiff would deliver to Campbells such food items and services knowing
       that such had not been, and would not be, approved by PMC. Upon information
       and belief, such deliveries occurred in connection with the deliveries of PMC-
       approved food items and services.” See, Affirmative Defenses Paragraph 65.

       “Upon information and belief, the non-PMC-approved food items ordered by
       Kane and provided by Plaintiff were often sold “under the table” to generate cash
       that was delivered to Kane for his personal use, or those food items were used by
       Kane and his personal associates as their personal property.” See, Affirmative
       Defenses Paragraph 67.

       “Upon information and belief, Kane conspired with as-yet-unknown employees of
       Plaintiff to facilitate this scheme.” See, Affirmative Defenses Paragraph 68.

       “Upon information and belief, Kane made payments to employees of Plaintiff in
       cash with the understanding and intention that these payments would be retained,
       in whole or part, by those employees as a bribe or kickback.” See, Affirmative
       Defenses Paragraph 69.

       “Upon information and belief, it was through these schemes that Kane induced
       Plaintiff to continue to deliver unapproved food items despite repeated notices
       from PMC.” See, Affirmative Defenses Paragraph 70.

       “At the same time, upon information and belief, Plaintiff was aware of numerous
       violations by Kane of violations of the conditions of Campbells’ franchise license
       with PMC, including but not limited to Kane’s ordering of foot [SIC] items and
       services which were not approved by PMC.” See, Affirmative Defenses Paragraph
       73.

       “Plaintiff’s participation in the schemes described herein, . . ., constitutes a
       material breach of its obligations which relieves Dr. Linaburg of any obligation of
       performance under the Guaranty.” See, Affirmative Defenses Paragraph 79.


In making these conclusive, broad, and serious allegations, Linaburg does not provide any fact or

evidence to support his “information and belief.” The allegations of a conspiracy or scheme are

scandalous in nature as they unnecessarily reflect on the moral character of Kane. Again, if these

allegations were true, which Kane strictly denies, then Linaburg took no action to prevent said

actions during his time managing Campbells. Including such libelous allegations now, and

accusing Plaintiff and Kane of serious acts without any underlying facts, severely prejudices
Kane. These allegations should be stricken as scandalous, prejudicial matter. In the alternative,

due to the fact that Linaburg’s allegations are so serious, he should be required to provide to the

Court some underlying support and factual basis for said allegations. Linaburg should be

required to establish a reasonable basis for pleading these allegations.

                                         CONCLUSION

       For the foregoing reasons, Paragraphs 49 through 84 of Defendant Linaburg’s

Affirmative Defenses should be stricken pursuant to Federal Rule of Civil Procedure 12(f).

                                                      Respectfully submitted,

                                                      __/s/ Dennis M. Blackwell___
                                                      Dennis M. Blackwell
                                                      PA I.D. #61040
                                                      The Blackwell Law Firm
                                                      Benedum Trees Building, Floor 9
                                                      223 Fourth Avenue
                                                      Pittsburgh, PA 15222
                                                      (412) 391-5299

                                                      and

                                                      Robert O Lampl
                                                      PA I.D. #19809
                                                      James R. Cooney
                                                      PA I.D. #32706
                                                      David L. Fuchs
                                                      PA I.D. # 205694
                                                      Ryan J. Cooney
                                                      PA I.D. #319213
                                                      Sy O. Lampl
                                                      PA I.D. #324741
                                                      Benedum Trees Building, Floor 4
                                                      223 Fourth Avenue
                                                      Fourth Floor
                                                      Pittsburgh, PA 15222
                                                      (412) 392-0330 (phone)
                                                      (412) 392-0335 (facsimile)

                                                      Counsel for Defendant, William T. Kane
                                                      a/k/a Bill. T. Kane
                            CERTIFICATE OF SERVICE

        I, Dennis M. Blackwell, hereby certify that on the 6th day of November, 2019, a
true and correct copy of the within MOTION TO STRIKE was served via the Court’s
CM/ECF System and U.S. Mail upon the following:


                                Gretchen E. Moore, Esq.
                       Strassburger, McKenna, Gutnick & Gefsky
                            Four Gateway Center, Suite 2200
                                  444 Liberty Avenue
                                 Pittsburgh, PA 15222
                                  Counsel for Plaintiff

                                Maria Zoee Vathis, Esq.
                           Bryan Cave Leighton Paisner LLP
                               161 N. Clark Street, 4300
                                  Chicago, IL 60601
                                 Counsel for Plaintiff

                               Michael P. Oliverio, Esq.
                                The Lynch Law Group
                               501 Smith Drive, Suite 3
                            Cranberry Township, PA 16066
                            Counsel for Defendant Linaburg


                                            Respectfully submitted,

                                            __/s/ Dennis M. Blackwell___
                                            Dennis M. Blackwell
                                            PA I.D. #61040
